PER CURIAM.
The only point with merit in this appeal involves the unauthorized settlement of a lawsuit. We reverse the judgment and remand the case for further proceedings upon authority of Cross-Aero Corp. v. Cross-Aero Service Corp., 326 So.2d 249 (Fla. 3d DCA 1976); Nehleber v. Anzalone, 345 So.2d 822 (Fla. 4th DCA 1977) and Bushing v. Garrett, 375 So.2d 903 (Fla. 1st DCA 1979).1
Reversed and remanded.
BERANEK, DELL and WALDEN, JJ., concur.

. We base our decision upon the record presented. Counsel for appellants at the time of the alleged settlement has since withdrawn and is not a party. He did not testify and was not called to testify or present his version of his private settlement conversations with the appellants. Therefore, we have before us only the appellant’s recital of the happenings. We make this footnote as a caveat that this decision finding the settlement to be unauthorized is not, and should not be construed, as determinative in any subsequent action that might ensue between appellants and their former counsel.